                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7
                                        UNITED STATES OF AMERICA,
                                   8                                                     Case No. 5:18-cr-00349-EJD-1
                                                      Plaintiff,
                                   9                                                     ORDER DENYING DEFENDANT RYAN
                                                v.                                       ALEXANDER’S REQUEST FOR A
                                  10                                                     CONTINUANCE
                                        RYAN ALEXANDER,
                                  11                                                     Re: Dkt. No. 37
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Parties are set to appear for a hearing on February 21, 2020. Defendant requests that

                                  14   this hearing be continued. After consider Defendant’s motion, the Court finds that a continuance

                                  15   is unnecessary as Defendant may present argument at the hearing about the effect of the

                                  16   Government’s change in position. Accordingly, Defendant’s motion to continue the hearing is

                                  17   DENIED.

                                  18          IT IS SO ORDERED.

                                  19   Dated: February 20, 2020

                                  20                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No.: 5:18-cr-00349-EJD-1
                                  28   ORDER DENYING DEFENDANT RYAN ALEXANDER’S REQUEST FOR A
                                       CONTINUANCE
                                                                       1
